DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within line 22 of all claims 1, 6 and 12, the applicant refers to “a finishing pattern” within the recitation, “determining values for the laser input file that will result in a finishing pattern on the garment”.  It is unclear if the claimed “finishing pattern” within line 22 of the claim is the same finishing pattern as introduced within line 4 of the claim (line 5 for claim 12).  Note that line 4 of the claim recites, “on an outer surface of the garment, creating by laser a finishing pattern”.  If so, the “a” within “a finishing pattern” of line 22 should be replaced with “said” or “the” to fix the antecedent basis issue.  
Within line 29 of claim 1 and line 30 of claim 12, the applicant refers to “a difference value” within the recitation, “storing a difference value in the laser input file”.  It is unclear if the claimed “difference value” within line 29/30 of the claim is the same difference value as introduced within line 27/28 of the claim.  If so, the “a” within “a difference value” of line 29/30 should be replaced with “said” or “the” to fix the antecedent basis issue.  
Within line 40 of claim 1, the applicant recites the limitation "the target image".  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the first target image, the second target image or a different target image?
Within line 25 of claim 6, the applicant recites "the second target image".  There is insufficient antecedent basis for this limitation in the claim. 
Within line 26 of claim 6, the applicant recites "the second material".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 8 and 9 appear to be exact copies of one another wherein each claim is dependent from claim 6.  It is unclear what the applicant is trying to accomplish.  Please cancel or change the dependency of one of the claims.    
Claims 12 (lines 18 and 22-23), 13 (line 3) and 15 (line 1) recite the limitation "the first material".  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to “a woven first material” as introduced within line 2 of claim 12?  If so, since the first material is actually the woven first material, is the applicant implying that the second material is also a woven material?  Note that the claim language should remain consistent throughout the claims.  
Claim 16 recites the limitation "the portions of the garment exposed to the laser where the fabric panels are joined" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, regarding claim 16, the applicant recites, “a thread” within the second line thereof.  Is the claimed “a thread” the same thread as introduced within line 4 of claim 12?  If so, the “a” should be “replaced with “said” or “the” to fix the antecedent basis issue. 
Regarding claims 17 and 18, the applicant recites, “a laser” within the second line of each claim.  Is the claimed “a laser” the same laser as introduced within line 5 of claim 12?  If so, the “a” should be “replaced with “said” or “the” to fix the antecedent basis issue. 
Claim 20 recites the limitation "the laser beam" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent form a rejected base claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732